DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-3, 15C-15E, and 16C-16E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Inpainting Via an Encoding and Decoding Network.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020, 03/10/2021, and 03/18/2021 are being considered by the examiner.

Claim Rejections – Anticipation
Claim 14 is rejected as being anticipated by Applicant’s admitted prior art (see MPEP 2129, I, first paragraph. Since it is unclear which section, if any, of 35 USC § 102 the admission would be considered under, the rejection will not cite a specific part of the statute. Citations will refer to the published application).

Regarding claim 14, Applicant’s admitted prior art (see paragraph [0210] which indicates Figures 16C-16E are prior art, which correspond to the systems shown in Figures 1-3) teaches an image processing method, comprising: 

acquiring an input image including an object region (see Figure 3, preprocessed image); 

generating a mask image based on the input image (see Figure 3, mask image); 

(see paragraph [0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art.

Regarding claims 1 and 20, Applicant’s admitted prior art teaches the corresponding method of claim 14, but does not expressively teach wherein the method is carried out by a computer readable storage medium/memory coupled 

Regarding claim 2, Applicant’s admitted prior art teaches all the limitations of claim 1, and further teaches wherein the encoding network and the decoding network comprise at least one first convolution network, wherein the at least one first convolution network performs convolution according to an input fusion feature map and outputs the fusion feature map obtained by the convolution (see paragraph [0073]).

Applicant’s admitted prior art does not expressively teach wherein the convolution network is a convolution processor. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic network taught by Applicant’s admitted prior art with a processor to yield the predictable results of successfully processing the image and mask.

Regarding claim 15, Applicant’s admitted prior art teaches all the limitations of claim 14, and further teaches wherein the encoding network and the decoding (see paragraph [0073]).

Applicant’s admitted prior art does not expressively teach wherein the convolution network is a convolution processor. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic network taught by Applicant’s admitted prior art with a processor to yield the predictable results of successfully processing the image and mask.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Lin et al, U.S. Publication No. 2020/0327675.

Regarding claim 8, Applicant’s admitted prior art teaches all the limitations of claim 1, but does not expressively teach wherein the image inpainting module is further configured to: 

obtain a preliminary inpainting result based on the input image and the mask image; 

generate a noise image having a same size as the input image; and 


However, Lin in a similar invention in the same field of endeavor teaches an inpainting module for inpainting an input image (see Lin Figure 1) as taught in Applicant’s admitted prior art wherein the image inpainting module is further configured to: 

obtain a preliminary inpainting result based on the input image (see Figure 3, coarse image model 324 and paragraph [0039]); 

generate a noise image having a same size as the input image (see Figure 3, noisy segmentation map 304 and paragraph [0031]); and 

obtain the inpainting result based on the preliminary inpainting result and the noise image (see Figure 3, reined image model 328 that takes in an input that is drawn from map 304 and paragraph [0040]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a noise image and an initial inpainting result to generate a final inpainting result as taught in Lin with the system taught in Applicant’s admitted prior art, the motivation being to refine the image thereby making it higher quality.
claim 16, Applicant’s admitted prior art teaches all the limitations of claim 14, but does not expressively teach wherein the inpainting comprises: 

obtaining a preliminary inpainting result based on the input image and the mask image; 

generating a noise image having a same size as the input image; and 

obtaining the inpainting result based on the preliminary inpainting result and the noise image.

However, Lin in a similar invention in the same field of endeavor teaches a method for inpainting an input image (see Lin Figure 1) as taught in Applicant’s admitted prior art wherein the inpainting comprises:

obtaining a preliminary inpainting result based on the input image (see Figure 3, coarse image model 324 and paragraph [0039]); 

generating a noise image having a same size as the input image (see Figure 3, noisy segmentation map 304 and paragraph [0031]); and 

obtaining the inpainting result based on the preliminary inpainting result and the noise image (see Figure 3, reined image model 328 that takes in an input that is drawn from map 304 and paragraph [0040]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a noise image and an initial inpainting result to generate a final inpainting result as taught in Lin with the method taught in Applicant’s admitted prior art, the motivation being to refine the image thereby making it higher quality.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Andrasick et al, U.S. Publication No. 2020/0184098.

Regarding claim 9, Applicant’s admitted prior art teaches all the limitations of claim 1, but does not expressively teach wherein the image inpainting module is further configured to 

process an object map by at least one of randomly exchanging element values of element points in adjacent locations in the object map, and randomly adjusting the element values of the element points in the object map, wherein the object map comprises at least one of the fusion feature map and the inpainting result.

(see Andrasick Figure 7 and paragraph [0003]) as taught in Applicant’s admitted prior art wherein the image inpainting module is further configured to 

process an object map by at least one of randomly exchanging element values of element points in adjacent locations in the object map, and randomly adjusting the element values of the element points in the object map, wherein the object map comprises the inpainting result (see paragraph [0019]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of randomly adjusting elements values of element points in the inpainting result as taught in Andrasick with the system taught in Applicant’s admitted prior art, the motivation being to obscure sensitive information that was being inpainted (see Andrasick Abstract). 

Regarding claim 17, Applicant’s admitted prior art teaches all the limitations of claim 1, but does not expressively teach 

processing an object map by at least one of randomly exchanging element values of element points in adjacent locations in the object map, and randomly adjusting the element values of the element points in the object map, wherein the 

However, Andrasick in a similar invention in the same field of endeavor teaches an method for creating an inpainting result (see Andrasick Figure 7 and paragraph [0003]) as taught in Applicant’s admitted prior art further comprising 

processing an object map by at least one of randomly exchanging element values of element points in adjacent locations in the object map, and randomly adjusting the element values of the element points in the object map, wherein the object map comprises the inpainting result (see paragraph [0019]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of randomly adjusting elements values of element points in the inpainting result as taught in Andrasick with the method taught in Applicant’s admitted prior art, the motivation being to obscure sensitive information that was being inpainted (see Andrasick Abstract). 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Harron et al, U.S. Publication No. 2019/0355102.

claim 12, Applicant’s admitted prior art teaches all the limitations of claim 1, but does not expressively teach wherein the image acquisition module is further configured to: 

acquire an original image including the object region; 

extract image features of the original image; and 

perform clipping on the original image based on the image features of the original image to obtain the input image including the object region.

However, Harron in a similar invention in the same field of endeavor teaches an inpainting module for inpainting an input image with an object region (see Lin Harron Figure 7, object area 508) as taught in Applicant’s admitted prior art wherein the image inpainting module is further configured to: 

acquire an original image including the object region (see Figure 7, image 502); 

extract image features of the original image; and  perform clipping on the original image based on the image features of the original image to obtain the input image including the object region (see paragraphs [0040] and [0068]).



Regarding claim 18, Applicant’s admitted prior art teaches all the limitations of claim 1, but does not expressively teach wherein the acquiring the input image comprises: 

acquiring an original image including the object region; 

extracting image features of the original image; and 

performing clipping on the original image based on the image features of the original image to obtain the input image including the object region.

However, Harron in a similar invention in the same field of endeavor teaches an a method for acquiring an input image with an object region for inpainting (see Lin Harron Figure 7, object area 508) as taught in Applicant’s admitted prior art wherein the acquiring the input image comprises:

(see Figure 7, image 502); 

extracting image features of the original image; and performing clipping on the original image based on the image features of the original image to obtain the input image including the object region (see paragraphs [0040] and [0068]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of extracting image features and clipping an image for inpainting as taught in Harron with the method taught in Applicant’s admitted prior art, the motivation being to allow accurate removal of objects for inpainting thereby not needlessly increasing the size of the hole to be filled in.

Claims 1, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senlet et al, U.S. Publication No. 2013/0182184 in view of Porikli, U.S. Publication No. 2012/0251013.

Regarding claim 1, Senlet teaches an image processing apparatus (see Senlet Figure 1), comprising: 

at least one memory; and at least one processor coupled to the at least one memory (see paragraph [0150]) and configured to implement: 
(see Figure 1, input frames 105 and paragraph [0041]); 

a mask image generation module configured to generate a mask image based on the input image (see Figure 1, foreground mask frames 110 and paragraph [0043]); and 

an image inpainting module configured to extract a fusion feature map corresponding to the input image using an encoding network according to the input image and the mask image (see Figure 1, build mosaic 120 and paragraph [0046]. Since the input data is being converted into a particular form, it is being encoded), and to inpaint the object region in the input image using a second network based on the fusion feature map, to obtain an inpainting result (see Figure 1, inpaint 135 and paragraph [0055]).

Senlet does not expressively teach wherein the second network is a decoding network. 

However, Porikli in a similar invention in the same field of endeavor teaches a second network for inpainting an input image (see Porikli paragraph [0015]) as taught in Senlet wherein 

(see paragraph [0015]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic second network for inpainting taught in Senlet with a decoding network taught in Porikli to yield the predictable results of successfully inpainting the images. 

Method claim 14 recites similar limitations as claim 1, and is rejected under similar rationale. 

Independent claim 20 recites a non-transitory computer readable storage medium configured to store instructions which, when executed by at least one processor, cause the at least one processor to perform the method of claim 14, which Senlet in view of Porikli further teaches (see Senlet paragraph [0150]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Senlet et al, U.S. Publication No. 2013/0182184 in view of Porikli, U.S. Publication No. 2012/0251013 and Lin et al, U.S. Publication No. 2020/0327675.

Regarding claim 8, Senlet in view of Porikli teaches all the limitations of claim 1, but does not expressively teach wherein the image inpainting module is further configured to: 



generate a noise image having a same size as the input image; and 

obtain the inpainting result based on the preliminary inpainting result and the noise image.

However, Lin in a similar invention in the same field of endeavor teaches an inpainting module for inpainting an input image (see Lin Figure 1) as taught in Senlet in view of Porikli wherein the image inpainting module is further configured to: 

obtain a preliminary inpainting result based on the input image (see Figure 3, coarse image model 324 and paragraph [0039]); 

generate a noise image having a same size as the input image (see Figure 3, noisy segmentation map 304 and paragraph [0031]); and 

obtain the inpainting result based on the preliminary inpainting result and the noise image (see Figure 3, reined image model 328 that takes in an input that is drawn from map 304 and paragraph [0040]).



Method claim 16 recites similar limitations as claim 8, and is rejected under similar rationale. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Senlet et al, U.S. Publication No. 2013/0182184 in view of Porikli, U.S. Publication No. 2012/0251013 and Andrasick et al, U.S. Publication No. 2020/0184098.

Regarding claim 9, Senlet in view of Porikli teaches all the limitations of claim 1, but does not expressively teach wherein the image inpainting module is further configured to 

process an object map by at least one of randomly exchanging element values of element points in adjacent locations in the object map, and randomly adjusting the element values of the element points in the object map, wherein the object map comprises at least one of the fusion feature map and the inpainting result.

(see Andrasick Figure 7 and paragraph [0003]) as taught in Senlet in view of Porikli wherein the image inpainting module is further configured to 

process an object map by at least one of randomly exchanging element values of element points in adjacent locations in the object map, and randomly adjusting the element values of the element points in the object map, wherein the object map comprises the inpainting result (see paragraph [0019]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of randomly adjusting elements values of element points in the inpainting result as taught in Andrasick with the system taught in Senlet in view of Porikli, the motivation being to obscure sensitive information that was being inpainted (see Andrasick Abstract). 

Method claim 17 recites similar limitations as claim 9, and is rejected under similar rationale. 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Senlet et al, U.S. Publication No. 2013/0182184 in view of Porikli, U.S. Publication No. 2012/0251013 and Harron et al, U.S. Publication No. 2019/0355102.
Regarding claim 12, Senlet in view of Porikli teaches all the limitations of claim 1, but does not expressively teach wherein the image acquisition module is further configured to: 

acquire an original image including the object region; 

extract image features of the original image; and 

perform clipping on the original image based on the image features of the original image to obtain the input image including the object region.

However, Harron in a similar invention in the same field of endeavor teaches an inpainting module for inpainting an input image with an object region (see Lin Harron Figure 7, object area 508) as taught in Senlet in view of Porikli wherein the image inpainting module is further configured to: 

acquire an original image including the object region (see Figure 7, image 502); 

extract image features of the original image; and  perform clipping on the original image based on the image features of the original image to obtain the input image including the object region (see paragraphs [0040] and [0068]).



Method claim 18 recites similar limitations as claim 12, and is rejected under similar rationale. 

Allowable Subject Matter
Claims 3-7, 10, 11, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lin et al, U.S. Publication No. 2019/0355102 in Figure 3 generally teaches an image inpainting system with an encoder and decoder and dilated convolutional layers. However, the input into the system does not have a mask and the dilated layers are not described as acting on a fusion map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASEY L KRETZER/Examiner, Art Unit 2637